       Case 2:18-cr-00285-RJS-DBP Document 34 Filed 02/21/19 Page 1 of 1




JOHN W. HUBER, United States Attorney (#7226)
CARLOS A. ESQUEDA, Assistant United States Attorney (#5386)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                        IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF UTAH, CENTRAL DIVISION



 UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00285 RJS
                   Plaintiff,
                                                    DISMISSAL OF THE INDICTMENT
 v.

 EMANUEL CARRANZA,
                                                    JUDGE ROBERT J. SHELBY
                  Defendant.


       Based upon leave of Court granted by the Honorable Robert J. Shelby, the United States

of America hereby dismisses the Indictment, without prejudice, in the above-referenced matter.

       DATED this 21st day of February, 2019.

                                                     JOHN W. HUBER
                                                     United States Attorney


                                                     /s/ Carlos A. Esqueda
                                                     CARLOS A. ESQUEDA
                                                     Assistant United States Attorney



                                              −1−
